                                          Case 3:21-mc-80017-TSH Document 11 Filed 02/12/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                         Case No. 21-mc-80017-TSH
                                         IN RE APPLICATION OF FORBES
                                   8     MEDIA LLC AND THOMAS BREWSTER
                                         TO UNSEAL COURT RECORDS                             ORDER UNSEALING ECF NO. 6 AND
                                   9                                                         DENYING MOTION FOR EXTENSION
                                                                                             OF TIME
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On January 25, 2021, Forbes Media LLC and its Associate Editor Thomas Brewster filed a

                                  15   motion requesting the Court unseal certain court records relating to an order under the All Writs

                                  16   Act, 28 U.S.C. § 1652. ECF No. 1. On February 2 the Court ordered the government to file any

                                  17   response by February 16. ECF No. 5. Although the case is not under seal, the government

                                  18   subsequently filed an under-seal request for extension of time. ECF No. 6. In its request, the

                                  19   government states it “has been informed that multiple similar motions have been filed by

                                  20   petitioner in several different judicial districts around the country in different cases,” that “every

                                  21   other district court has set a deadline of March 1, 2021” for the government’s response. The

                                  22   government, “[i]n the interest of achieving [] national consistency,” therefore request that the

                                  23   Court extend the deadline in this case to March 1.

                                  24          Petitioners filed an opposition, stating they filed a similar application to unseal in two other

                                  25   jurisdictions: The Western District of Washington, where the government’s response is due March

                                  26   1, see Appl. of Forbes Media LLC and Thomas Brewster to Unseal Records, No. 21-mc-00007-

                                  27   RSM (W.D. Wash. Feb. 1, 2021); and the Western District of Pennsylvania, where the

                                  28   government’s response is due February 16, see Appl. of Forbes Media LLC and Thomas Brewster
                                          Case 3:21-mc-80017-TSH Document 11 Filed 02/12/21 Page 2 of 2




                                   1   to Unseal Records, No. 21-mc-00052-MRH (W.D. of Pa. Feb. 5, 2021). Petitioners also note that

                                   2   both matters are publicly docketed. ECF No. 7.

                                   3          Based on Petitioners’ response, the Court ordered the government to show cause why its

                                   4   request for an extension should not be denied. ECF No. 8. The Court also ordered the

                                   5   government to show cause why the request should not be unsealed. ECF No. 9.

                                   6          Having received the government’s response (ECF No. 10), the Court DISCHARGES the

                                   7   show cause order. As the government has failed to overcome the policy of providing the public

                                   8   with full access to all filed documents, its application (ECF No. 6) is hereby UNSEALED. As to

                                   9   its request for an extension of time, the only ground offered by the government is a desire for

                                  10   “consistency” based on information that “every other district court” has set the same March 1

                                  11   deadline. While the Court has no concerns about counsel’s candor in this matter, that information

                                  12   has been shown to be false. Further, the government states it is prepared to file its response on
Northern District of California
 United States District Court




                                  13   February 16. Accordingly, the Court finds the government has failed to demonstrate good cause

                                  14   for an extension, and its motion is therefore DENIED.

                                  15          IT IS SO ORDERED.

                                  16

                                  17   Dated: February 12, 2021

                                  18
                                                                                                    THOMAS S. HIXSON
                                  19                                                                United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
